--------------------------------------------------------------------------------

Exhibit 10.50
 
FOURTH AMENDMENT to LICENSE AGREEMENT


UC CONTROL NUMBER 2008-03-0236, EFFECTIVE OCTOBER 31, 2007


between


RAPTOR PHARMACEUTICALS, INC.


and


THE REGENTS OF THE UNIVERSITY OF CALIFORNIA


for:


CASE NO. SD2006-092: “Enterically Coated Cysteamine”


This fourth amendment (“Fourth Amendment”) to the License Agreement, UC Control
No. 2008-03-0236, for Case No. SD2006-092 “Enterically Coated Cysteamine”
effective October 31, 2007, as amended as of November 11, 2008, amended and
restated as of October 30, 2012 and amended as of March 1, 2013 (“Agreement”) is
made as of December 16, 2013 (the “4th Amendment Date”) by and between Raptor
Pharmaceuticals, Inc. (f/k/a Raptor Therapeutics, Inc.), a Delaware corporation
having an address at 5 Hamilton Landing, Suite 160, Novato, CA, 94949
(“LICENSEE”) and The Regents of the University of California, a California
corporation having its statewide administrative offices at 1111 Franklin Street,
Oakland, California 94607-5200 (“UNIVERSITY”), represented by its San Diego
campus having an address at University of California, San Diego, Technology
Transfer Office, Mail Code 0910, 9500 Gilman Drive, La Jolla, California
92093-0910 (“UCSD”).


Whereas, LICENSEE has moved its physical address and the address for
correspondence will be updated to reflect this new situation;


Whereas, LICENSEE has changed its fiscal calendar such that it is now on a
calendar year fiscal calendar; and


Whereas, LICENSEE and UNIVERSITY wish to amend the Agreement to clarify certain
of LICENSEE’s obligations with respect to the timing of reports and payments for
royalties.


NOW THEREFORE, in consideration of the foregoing premises and the mutual
covenants set forth below, the parties amend the Agreement and otherwise agree
as follows:


1.                    Section 4.1(b) of the Agreement is hereby deleted and
restated in its entirety as follows:


(b)            Royalty Reports. After the first commercial sale of a Licensed
Product anywhere in the world, LICENSEE shall submit to UNIVERSITY quarterly
royalty reports on or before each March 31, June 30, September 30 and December
31 of each year. Each royalty report shall cover LICENSEE’s (and each
Affiliate’s and Sublicensee’s) most recently completed calendar quarter (until
the expiration or termination of such period or the earlier expiration or
termination of this Agreement) and shall show:
 

--------------------------------------------------------------------------------

(i) the date of first commercial sale of a Licensed Product in each country;




(ii) the gross sales, deductions as provided in Paragraph 1.5 and Net Sales
during the most recently completed calendar quarter and the royalties, in US
dollars, payable with respect thereto;




(iii) the applicable Indication for each type of Licensed Product sold;




(iv) the number of each type of Licensed Product sold;




(v) Sublicense Fees and royalties received during the most recently completed
calendar quarter in US dollars, payable with respect thereto;




(vi) the method used to calculate the royalties; and




(vii) the exchange rates used.



If no sales of Licensed Products have been made and no Sublicense revenue has
been received by LICENSEE during any reporting period, LICENSEE shall so report.


2.                   Section 4.3(b)(ii) of the Agreement is hereby deleted and
restated in its entirety as follows:


“(ii) LICENSEE shall pay to UNIVERSITY earned royalties within forty-five (45)
days after the end of each previously stated quarter [noted in section 4.1(b)].
Each such payment shall be for earned royalties accrued within such preceding
quarter.”


3.                    Section 10.1 of the Agreement is hereby deleted and
restated in its entirety as follows:


10.1 Correspondence. Any notice or payment required to be given to either party
under this Agreement shall be deemed to have been properly given and effective:



(b) on the date of delivery if delivered in person, or




(c) five (5) days after mailing if mailed by first-class or certified mail,
postage paid, to the respective addresses given below, or to such other address
as is designated by written notice given to the other party.



If sent to LICENSEE:
Raptor Pharmaceuticals, Inc.
5 Hamilton Landing, Suite 160
Novato, CA 94949
Attention: Ted Daley, Chief Business Officer
Phone: 415-408-6207 (direct)
Fax: 415-382-8002
 
2

--------------------------------------------------------------------------------

If sent to UNIVERSITY by mail:
University of California, San Diego
Technology Transfer Office
9500 Gilman Drive
Mail Code 0910
La Jolla, CA 92093-0910
Attention: Assistant Vice Chancellor


If sent to UNIVERSITY by courier:
University of California, San Diego
Technology Transfer Office
10300 North Torrey Pines Road
Torrey Pines Center North, Third Floor
La Jolla, CA 92037
Attention: Assistant Vice Chancellor


4.                   MISCELLANEOUS.


4.1            Defined Terms. All terms used, but not defined, herein shall have
the respective meanings set forth in the Agreement.


4.2            Continuing Effect. This Fourth Amendment shall be effective for
all purposes from and after the 4th Amendment Date. Except as otherwise
expressly modified by this Fourth Amendment, the Agreement shall remain in full
force and effect in accordance with its terms.


4.3            Governing Laws. This Fourth Amendment shall be governed by,
interpreted and construed in accordance with the laws of the State of
California, without regard to conflicts of law principles.


4.4            Counterparts. The parties agree that this Fourth Amendment may be
executed in counterparts, each of which shall be deemed an original and all of
which together shall constitute but one and the same instrument. Signatures to
this Fourth Amendment delivered by facsimile or other form of electronic
transmission will be deemed to be binding as originals.


[Signature Page Follows]
 
3

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, both UNIVERSITY and LICENSEE have executed this Fourth
Amendment, in duplicate originals, by their respective and duly authorized
officers on the day and year written below.


RAPTOR PHARMACEUTICALS, INC.:
THE REGENTS OF THE UNIVERSITY OF CALIFORNIA:
   
By:
/s/ Thomas E. Daley
By:
/s/ Jane Moores    
Name: Thomas E. Daley
Jane Moores, Ph.D.
   
Title: Chief Business Officer
Assistant Vice-Chancellor, Intellectual Property
   
Date:
12/16/13
Date:
1/6/14



 
4

--------------------------------------------------------------------------------